Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0000751
                                                     22-NOV-2011
                                                     12:34 PM



                       NO. SCPW-11-0000751


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 WILLIAM MIDDLETON, Petitioner,


                               vs.


       THE HONORABLE GERALD H. KIBE, JUDGE OF THE DISTRICT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING

                    (CIVIL NO. 1SC11-1-1620)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the motion for reconsideration of


the October 31, 2011 order denying the petition for a writ of


mandamus, it appears that the motion for reconsideration -- filed


on November 21, 2011 -- was not filed within 10 days after the


filing of the October 31, 2011 order.   See HRAP 40(a) ("A motion


for reconsideration may be filed by a party only within 10 days


after the filing of the opinion, dispositional order, or ruling


unless by special leave additional time is granted during such


period by a judge or justice of the appellate court involved."). 


Therefore,

          IT IS HEREBY ORDERED that the motion for


reconsideration is denied as untimely.

          DATED: Honolulu, Hawai'i, November 22, 2011.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna




                                2